I cannot concur in the opinion of the majority for a number of reasons, which, under the peculiar circumstances, need only to be briefly mentioned, as no good purpose would be served by a lengthy discussion and argument.
The majority, in effect, holds against the allegation of the complaint that the employment of Mr. Beeman was for the purpose of superseding and nullifying the work of the highway engineer. It seems to me self-evident that the purpose must be to overrule or supersede the highway engineer, otherwise there could be no purpose whatsoever to be served save only the performance of clerical duties. If the majority refuses to follow the advice of the state engineer, takes other advice and acts accordingly, the result is to supersede the state engineer beyond all question. It seems to me apparent from the pleadings, the evidence, and the general admissions in the case, that, except for the idea of superseding the state highway engineer, Mr. Beeman would not have been appointed.
The second point upon which I differ from the majority has to do with the duties of the highway committee and its implied authority. Taking our statutes on the subject as a whole, it is apparent that the purpose *Page 31 
of the law is to make the state highway engineer the professional engineering authority to whom the committee is expected to look for advice and guidance. The members of the committee, being elected state officers whose principal duties have nothing to do with civil engineering, it is a matter known to the legislature that necessarily at all times the members of the committee will be without technical knowledge and skill, and must rely for advice and direction in the technical matters upon the adviser which the statute law has given them, namely, the highway engineer. If, at any time, the highway engineer should prove to be incompetent, the responsibility rests upon the appointing power and not upon the committee. That there is anything in the statute which directly, indirectly, or by any reasonable inference, can justify the committee, or any members thereof, in disregarding the advice of the highway engineer, or in taking other advice for the purpose of overruling him, I categorically deny. There is no implied authority to seek advice other than from the source which the statute law has provided, and if what is now a majority can employ a technical adviser for the purpose of overruling the authority constituted by the statute, then in the future that majority can divide, each member can employ such a technical adviser and we will have "confusion worse confounded."
It is true that in State ex rel. Clausen v. Hartley,144 Wn. 135, 257 P. 396, we held that the committee had the incidental power to employ a secretary to keep its records. With the statute law in mind, it will be seen that the records referred to were simply and solely the minutes of its meetings and official acts and a secretary to keep such minutes would be a mere stenographer, clerk or servant, and clearly that would be incidental to the main duties of the committee. To hold that the committee can go further than to employ *Page 32 
mere clerks to carry out the duties which devolve upon it would be to place it above the legislature and permit it, as it has done in this case, to create a position carrying an annual salary of five thousand dollars in the absence of legislative authority or even in direct opposition to such authority. There is no such power in such a committee. The legislature alone can provide it with technical advisers, and having, as I read the statutes, done so, the committee must abide thereby.
The third question upon which I dissent is to holding that an emergency exists. An emergency is usually defined as:
"Any event or occasional combination of circumstances which calls for immediate action or remedy; pressing necessity; exigency; a sudden or unexpected happening; an unforeseen occurrence or condition." State ex rel. Porter v. SuperiorCourt, 145 Wn. 551, 261 P. 90.
Here there was nothing whatsoever of that kind. What is thought to be an emergency is nothing but a state of mind. Nothing happened save that the majority of the committee concluded that it could not, or ought not to, rely upon the advice of its duly constituted technical adviser, hence it assumed to declare an emergency. If such a state of mind is an emergency within the law, then there is no limit to the powers of the various boards and committees appurtenant to the state government. Moreover, the attempt to create a permanent position carrying an annual salary on its face refutes the idea of an emergency.
For these and other reasons, which it seems unnecessary to mention in my opinion, the judgment appealed from should be reversed.
FULLERTON, C.J., concurs with TOLMAN, J. *Page 33